Exhibit 10.106


ENCORE CAPITAL GROUP, INC.
RESTRICTED CASH AWARD NOTICE
(2013 INCENTIVE COMPENSATION PLAN)
(RETENTION - UMBRELLA)
Encore Capital Group, Inc. (the “Company”), pursuant to its 2013 Incentive
Compensation Plan (as amended, the “2013 Plan”) hereby awards to Participant a
restricted cash award in the amount set forth below (the “Award”). The Award is
subject to all of the terms and conditions as set forth herein and in the
Restricted Cash Award Agreement and the 2013 Plan, which are attached hereto as
Attachments I and II, respectively, and incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the 2013 Plan or the Restricted Cash Award Agreement. In the event of any
conflict between the terms in the Award and the 2013 Plan, the terms of the 2013
Plan shall control.
Participant:
 
Date of Grant:
February 21, 2017
Vesting Commencement Date:
See Vesting Schedule below
Award Amount:
$
Consideration:
Participant’s Services
Vesting Schedule:
$ will vest on June 30, 2018
$ will vest on December 31, 2018
$ will vest on June 30, 2019
$ will vest on December 31, 2019
 
 

In addition, the vesting of the award may accelerate in the sole discretion of
the Committee and upon certain events described in the Restricted Cash Award
Agreement. Except as otherwise provided in the Restricted Cash Award Agreement,
(i) vesting will cease and the Award will be forfeited in its entirety if the
Company does not achieve Adjusted Net Income of at least $ , (ii) vesting will
cease and the Award will be forfeited in its entirety if the Company does not
achieve the operational initiative goals set forth on Exhibit A to the
Restricted Cash Award Agreement, and (ii) vesting shall terminate upon the
Participant’s termination of Continuous Service.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Cash Award Notice, the Restricted
Cash Award Agreement and the 2013 Plan. Participant further acknowledges that as
of the Date of Grant, this Restricted Cash Award Notice, the Restricted Cash
Award Agreement and the 2013 Plan set forth the entire understanding between
Participant and the Company regarding the Award and supersede all prior oral and
written agreements on that subject.
Participant further agrees that the Company may deliver by e-mail any documents
relating to this Award. Participant also agrees that the Company may deliver
these documents by posting them on a website maintained by the Company or by a
third party under contract with the Company. If the Company posts these
documents on a website, it will notify Participant by e-mail.


Encore Capital Group, Inc.
PARTICIPANT:




 
Name: Kenneth A. Vecchione
Title: President and Chief Executive Officer
Date:
Name:
Date:

ATTACHMENTS:     Restricted Cash Award Agreement
2013 Incentive Compensation Plan






    

--------------------------------------------------------------------------------


Exhibit 10.106


ATTACHMENT I
ENCORE CAPITAL GROUP, INC.
2013 INCENTIVE COMPENSATION PLAN
RESTRICTED CASH AWARD AGREEMENT
(RETENTION - UMBRELLA)
Pursuant to the Restricted Cash Award Notice (the “Grant Notice”) and this
Restricted Cash Award and in consideration of your services, Encore Capital
Group, Inc. (the “Company”) has awarded you a restricted cash award (the
“Award”) under its 2013 Incentive Compensation Plan (as amended, the “2013
Plan”), for the dollar amount indicated in the Grant Notice. Your Award is
granted to you effective as of the Date of Grant set forth in the Grant Notice
for this Award. Defined terms not explicitly defined in this Restricted Cash
Award Agreement shall have the same meanings given to them in the 2013 Plan. In
the event of any conflict between the terms in this Restricted Cash Award
Agreement and the 2013 Plan, the terms of the 2013 Plan shall control.
In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto do hereby agree that the details of your Award are as follows:
1.VESTING.
(a)    In General. Subject to the limitations contained herein, your Award will
vest in accordance with the vesting schedule provided in the Grant Notice,
provided that (i) vesting will cease and the Award will be forfeited in its
entirety if the Company does not achieve Adjusted Net Income of at least $  
(the “Adjusted Net Income Goal”) (ii) except as set forth in Section 1(b),
vesting will cease and the Award will be forfeited in its entirety if the
Company does not achieve the operational initiative goals set forth on Exhibit A
(the “Operational Initiative Goals” and collectively with the Adjusted Net
Income Goal, the “Performance Goals”), as determined by the Committee pursuant
to Section 1(c), and (ii) except as set forth in Section 1(b), vesting will
cease upon the termination of your Continuous Service. For purposes of this
Award, (A) “Adjusted Net Income” means adjusted income from continuing
operations attributable to Encore, which excludes non-cash interest and issuance
cost amortization relating to our convertible notes, one-time or extraordinary
charges or gains, acquisition, integration and restructuring related expenses,
settlement fees and related administrative expenses, and amortization of certain
acquired intangible assets, all net of tax, and (B) “Continuous Service” means
that your service with the Company or an Affiliate (as defined below), whether
as an employee, director or consultant, is not interrupted or terminated. A
change in the capacity in which you render service to the Company or an
Affiliate as an employee, consultant or director or a change in the entity for
which you render such service shall not terminate your Continuous Service,
provided that there is no interruption or termination of your service with the
Company or an Affiliate. For example, a change in status from an employee of the
Company to a consultant to an Affiliate or to a director shall not constitute an
interruption of Continuous Service. To the extent permitted by law, the Board or
its compensation committee or any officer designated by the Board or its
compensation committee, in that party’s sole discretion, may determine whether
Continuous Service shall be considered interrupted in the case of any leave of
absence approved by that party, including sick leave, military leave or any
other personal leave. Notwithstanding the foregoing, a leave of absence shall be
treated as Continuous Service for purposes of vesting to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to you, or as otherwise required
by


    

--------------------------------------------------------------------------------




law. For purposes of this Restricted Cash Award Agreement, “Affiliate” means:
(i) any Subsidiary; and (ii) any other entity in which the Company has an equity
interest or significant business relationship and which has been designated as
an “Affiliate” by the Committee for purposes of the 2013 Plan.
(b)    Vesting Acceleration. Notwithstanding the foregoing, in the event (i) of
the termination of your Continuous Service to the Company as a result of your
death or disability, or (ii) your employment is terminated without Cause (as
defined below) or you resign your employment for Good Reason (as defined below)
in connection with a Change of Control (as defined below) or within 12 months
after a Change of Control, the Award shall be deemed to be fully (100%) vested
and eligible for settlement as of immediately prior to your death or disability
or as of your termination of employment without Cause or for Good Reason as a
result of or following a Change of Control. The consummation of a Change of
Control transaction in itself shall not be deemed a termination of employment
entitling you to vesting acceleration hereunder even if such event results your
being employed by a different entity.
For purposes of this Restricted Cash Award Agreement, “Cause” is defined as (i)
your failure to adhere to any written policy of the Company that is legal and
generally applicable to employees of the Company; (ii) your failure to
substantially perform your duties, which failure amounts to a repeated and
consistent neglect of your duties; (iii) the appropriation (or attempted
appropriation) of a material business opportunity of the Company, including
attempting to secure or securing any personal profit in connection with any
transaction entered into on behalf of the Company; (iv) the misappropriation (or
attempted misappropriation) of any of the Company’s funds or property; (v) the
conviction of, or the entering of a guilty plea or plea of no contest with
respect to, a felony, the equivalent thereof, a crime of moral turpitude or any
other crime with respect to which imprisonment is a possible punishment; (vi)
conduct materially injurious to the Company’s reputation or business; or (vii)
willful misconduct.
For purposes of this Restricted Cash Award Agreement, “Change of Control” means:
(i) any sale, lease, exchange, or other transfer (in one transaction or series
of related transactions) of all or substantially all the Company’s assets to any
person (as defined in Section 3(a)(9) of the Exchange Act) or group of related
persons (as such term is defined under Section 13(d) of the Exchange Act,
“Group”); (ii) the Company’s stockholders approve and complete any plan or
proposal for the liquidation or dissolution of the Company; (iii) any person or
Group (other than Red Mountain Capital Partners LLC, JCF FPK I LP or any
affiliate thereof) becomes the beneficial owner, directly or indirectly, of
shares representing more than 50.1% of the aggregate voting power of the issued
and outstanding stock entitled to vote in the election of directors of the
Company (“Voting Stock”) and such person or Group has the power and authority to
vote such shares; or (iv) the completion of a merger, reorganization,
consolidation or other corporate transaction involving the Company in which
holders of the Company’s Voting Stock immediately before the completion of the
transaction hold, directly or indirectly, immediately after the transaction, 50%
or less of the common equity interest in the surviving corporation or other
entity resulting from the transaction.


For purposes of this Restricted Cash Award Agreement, “Good Reason” is defined
as any of the following reasons: (i) a material reduction in your base
compensation; (ii) a material reduction in your authority, duties or
responsibilities; (iii) a material reduction in the authority, duties or
responsibilities of the person to whom you report; (iv) a material reduction in
the budget over which you retain authority; or (v) a material change in the
location at which you provide services for the Company (which is defined as any
relocation by the Company of your employment to a location that is more than 35
miles from your present office location and is more than 35 miles from your
primary residence at the time of such relocation, without your consent). To be
eligible to receive the benefits set forth in this Section, (x) you must provide
written notice of the “Good Reason” condition to the Company within 90 days
after the initial existence of such condition, (y) the Company must not have
cured such condition within 30 days of receipt of your written


2

--------------------------------------------------------------------------------




notice or it must have stated unequivocally in writing that it does not intend
to attempt to cure such condition; and (z) you resign from employment within 12
months following the end of the period within which the Company was entitled to
remedy the condition constituting Good Reason but failed to do so.
(c)    Determination of Achievement of Performance Goals by the Committee. As
soon as practicable, the Committee will determine, in its sole and absolute
discretion, (i) whether or not the Company has satisfied the Performance Goals,
and (ii) whether your Award will vest or whether vesting will cease and your
award will be forfeited. The Committee will certify its determination in writing
and such determination will be final and binding upon you and the Company.
(d)    Characterization as “Equity-Based Compensation”. For purposes of the
Encore Capital Group, Inc. Executive Separation Plan (the “Executive Separation
Plan”) the Award shall be treated as “Equity-Based Compensation”, which could
provide for extended vesting periods in certain situations.
2.    [Reserved]
3.    [Reserved]
4.    LIMITATIONS ON TRANSFER. Your Award is not transferable, except by will or
by the laws of descent and distribution. You agree not to assign, hypothecate,
donate, encumber or otherwise dispose of any interest in the Award until the
Award has vested in accordance with this Restricted Cash Award Stock Agreement.
5.    [Reserved]
6.    [Reserved]
7.    AWARD NOT A SERVICE CONTRACT.
(a)    Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice.
Nothing in this Restricted Cash Award Agreement (including, but not limited to,
the vesting of your Award pursuant to the schedule set forth in the Grant
Notice), the 2013 Plan or any covenant of good faith and fair dealing that may
be found implicit in this Restricted Cash Award Agreement or the 2013 Plan
shall: (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Restricted Cash Award Agreement or the 2013 Plan unless such right or
benefit has specifically accrued under the terms of this Restricted Cash Award
Agreement or 2013 Plan; or (iv) deprive the Company of the right to terminate
you at will and without regard to any future vesting opportunity that you may
have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in the Grant
Notice is earned only by continuing as an employee, director or consultant at
the will of the Company (not through the act of being hired, being granted this
Award or any other award or benefit) and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your


3

--------------------------------------------------------------------------------




employer and the loss of benefits available to you under this Restricted Cash
Award Agreement, including but not limited to, the termination of the right to
continue vesting in the Award. You further acknowledge and agree that this
Restricted Cash Award Agreement, the 2013 Plan, the transactions contemplated
hereunder and the vesting schedule set forth herein or any covenant of good
faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Restricted Cash Award Agreement, for any
period, or at all, and shall not interfere in any way with your right or the
Company’s right to terminate your Continuous Service at any time, with or
without cause and with or without notice.
8.    WITHHOLDING OBLIGATIONS.
(a)    On or before vesting of any portion of your Award, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and/or any other amounts payable to you, provided that any such
withholding will not be in excess of the minimum statutory withholding
requirement or other applicable accounting pronouncements or requirements, and
otherwise agree to make adequate provision for any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with your Award. The Company
also reserves the right to require that you assume liability for any tax- and/or
social insurance-related charges that may otherwise be due by the Company or an
Affiliate with respect to the Award, if the Company determines in its sole
discretion that such charges may legally be transferred to you. To the extent
that liability for any such charges is transferred to you, such charges will be
subject to the applicable withholding methods set forth in this Section.
(b)    [Reserved]
9.    NOTICES. Any notices provided for in your Award or the 2013 Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
10.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)    [Reserved]
(c)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(d)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
11.    GOVERNING PLAN DOCUMENTS. Your Award is subject to all the provisions of
the 2013 Plan, the provisions of which are hereby made a part of your Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the 2013
Plan. In the event of any conflict between the provisions of your Award and
those of


4

--------------------------------------------------------------------------------




the 2013 Plan, the provisions of the 2013 Plan shall control. Any question
concerning the interpretation of this Restricted Cash Award Agreement, any
adjustments to be made thereunder, and any controversy that may arise under this
Restricted Cash Award Agreement will be determined by the Committee in
accordance with its authority under Section 5.6 of the 2013 Plan. Such decision
by the Committee will be final and binding.
12.    SEVERABILITY. If all or any part of this Restricted Cash Award Agreement
or the 2013 Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not invalidate any
portion of this Restricted Cash Award Agreement or the 2013 Plan not declared to
be unlawful or invalid. Any Section of this Restricted Cash Award Agreement (or
part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
13.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Restricted Cash Award Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating the Employee’s
benefits under any employee benefit plan sponsored by the Company or any
Affiliate, except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
14.    AMENDMENT. This Restricted Cash Award Agreement may not be modified,
amended or terminated except by an instrument in writing, signed by you and by a
duly authorized representative of the Company. Notwithstanding the foregoing,
this Restricted Cash Award Agreement may be amended solely by the Board by a
writing which specifically states that it is amending this Restricted Cash Award
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Restricted
Cash Award Agreement in any way it may deem necessary or advisable to carry out
the purpose of the grant as a result of any change in applicable laws or
regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.








5

--------------------------------------------------------------------------------


Exhibit 10.106


EXHIBIT A
OPERATIONAL INITIATIVE GOALS
                                                 
























































    

--------------------------------------------------------------------------------


Exhibit 10.106


ATTACHMENT II
ENCORE CAPITAL GROUP, INC.
2013 INCENTIVE COMPENSATION PLAN









